PER CURIAM.
Katherine Reitzel (“Reitzel”) appeals from the trial court’s order granting summary judgment in favor of appellee, the School Board of Monroe County, Florida (“School Board”). Because genuine issues of material fact exist, we reverse and remand.
Summary judgement is improper unless the record demonstrates that there are no genuine issues of material fact and that the moving party is entitled to judgment as a matter of law. Here, genuine material issues of fact remain as to whether Reitzel voluntarily decided to retire and whether the School Board had good cause for Reit-zel’s termination. Accordingly, we reverse the trial court’s entry of summary judgment in favor of the School Board and remand for further proceedings consistent with this opinion.
Reversed and remanded.